Mr. Chief Justice Hollerioh delivered the opinion of the court: Between March 28th, 1933 and June 10th, 1933 claimant transported six shipments of merchandise to and from Springfield, Illinois for the Division of Highways of the respondent. The several shipments were received and carried on the credit of the respondent, and the total charges therefor were $15.84. On December 22d, 1933 freight bills so due were presented to the Department of Public Works and Buildings, Division of Highways, but payment was refused on account of the fact that the appropriation therefor had lapsed. There was no unreasonable delay on the part of the claimant in presenting the claim; no question is raised as to the amount charged; and Mr. Ernst Leiberman, Chief Highway Engineer, in his report on the claim, states that the same should be allowed. Award is therefore entered in favor of the claimant for the amount claimed, to-wit, Fifteen Dollars and Eighty-four Cents ($15.84).